Citation Nr: 1740319	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  07-35 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cervical and thoracic spine disorders only as secondary to a service-connected lumbar strain with degenerative joint and disc disease with sciatica (lumbar spine disability).

2.  Entitlement to service connection for radiculopathy of the bilateral upper extremities, to include as secondary to a service-connected cervical/thoracic spine disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1978, and from November 1990 to June 1991, to include a tour in the Persian Gulf.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was most previously before the Board in September 2015.

In support of his claims, the Veteran testified at a Travel Board hearing in Waco, Texas, before the undersigned in July 2010.  A transcript of the hearing is of record.

The September 2015 Board decision denied the Veteran's claims.  The Veteran appealed the September 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2017 the Court issued a memorandum decision that vacated the September 2015 Board decision.  The Court noted, however, that it was only vacating the portion of the decision that addressed the claim for service connection for a cervical and/or thoracic spine disorder on a secondary basis.  The Court did not disturb the Board's findings regarding direct service connection; accordingly, the issue is as styled on the preceding page.

Additionally, in July 2017, a letter was sent to the Veteran and his representative in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  A letter was received from the Veteran in August 2017, enclosing a 90-day letter response form noting that the Veteran wished for his claim to be remanded to the AOJ.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) system.  The LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issues on appeal.

In August 2017 the Veteran submitted additional medical evidence which has been associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required in this case to obtain an adequate opinion in compliance with the 2017 Memorandum Decision.  In denying the Veteran's claim on a secondary basis, the 2015 Board decision relied on an October 2014 VA medical opinion which found that the cervical and thoracic spine disorders were not caused or aggravated by the service-connected lumbar spine disability.  The memorandum decision held that the October 2014 opinion did not provide an adequate rationale for the aggravation opinion.  In particular, it was noted that the October 2014 examiner did not support his conclusion with any rationale and did not "discuss any impact the lumbar spine disability could have had upon the [Veteran's] cervical and thoracic spine."  Based on the foregoing, the Board finds that remand is required to obtain a medical examination supported by adequate rationale.  See Barr v. Nicholson, 21 Vet App 303 (2007) (holding that when VA undertakes to provide the Veteran with an examination, it must insure the examination is adequate).

The Court's April 2017 memorandum decision also determined that the issues of service connection for a thoracic or cervical spine disability and service connection for bilateral upper extremity radiculopathy are inextricably intertwined.  In noting that the Board found that the Veteran's radiculopathy was secondary to his cervical spine disorder, the Court indicated that if, on remand, the Board were to grant service connection for the Veteran's cervical spine disorder, such decision would significantly affect whether the Veteran would be granted service connection for radiculopathy.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment on and after October 25, 2014.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with a new comprehensive examination to determine the etiology of his thoracic and cervical spine disorders.  The claims folder, including a copy of this Remand, must be made available to the examiner.  An explanation for all opinions expressed must be provided.  

The examiner must provide the following medical opinions:

(1) is it at least as likely as not (50 percent or greater probability) that a thoracic spine disorder was caused by the lumbar spine disability;

(2) is it at least as likely as not (50 percent or greater probability) that a thoracic spine disorder was aggravated by the lumbar spine disability;

(3) is it at least as likely as not (50 percent or greater probability) that a cervical spine disorder was caused by the lumbar spine disability; and

(4) is it at least as likely as not (50 percent or greater probability) that a cervical spine disorder was aggravated by the lumbar spine disability.

The examiner must address any relevant service treatment records, medical records, and the Veteran's lay statements of record.  Specifically, the examiner shall address the following pieces of evidence: A September 2004 MRI of the cervical spine showing minimal spinal stenosis due to disc bulging and osteophytosis; a January 2006 x-ray showing mild scoliosis at the mid-thoracic level; the December 2007 letter from the Veteran's physician that the Veteran's degenerative are not common at age 52 with severe symptoms; the Veteran's July 2010 hearing testimony that he only had problems with his upper back after his low back injury; and the 2014 VA examination report.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




